DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to amendment filed on April 16, 2021.
Claims 1-20 are presented for examination.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wei et al. U.S. Patent Application Publication Number 2016/0134900 A1 (hereinafter Wei).

As per claims 1, 8, 15, Wei discloses a method for receiving media data, the method comprising:
receiving a media presentation description (MPD) file (see first attribute file is an MPD file of the streaming media from the streaming server on page 6 section [0113]) that includes an MPD event indicating a plurality of branches of a story map (see the MPD file provided to the player terminal allows the terminal to request streaming media segments from the streaming servers according to the MPD file on page 7 section [0113]);
receiving, by processing circuitry of an information processing apparatus, a user selection (see user terminal requesting one of the multiple selected story branches of the program on page 6 section [0112]) of one of the plurality of branches (see receiving control information of requested streaming media from a terminal on page 6 section [0110] and see receiving control information from operator or another terminal device of requested streaming media on page 6 section [0112]) of the story map during reproduction (see timed-based playback period on page 7 section [0113]) of a current period including (see playing first attribute file on page 6 section [0113] of specific playback current period on page 7 section [0113]) of the MPD event (see control information from ta operator insert one of the story branches of the program on page 6 section [0112]), the user selected branch corresponding to a next period (see MPD file describes a series of time-based playback periods on page 7 section [0113]) that is connected to the current period (see requested streaming media controls a position and duration of the media on page 6 section [0112] and see terminal request specific streaming media segments according to the MPD file on page 7 section [0113]); and
receiving, from a server, media data of the next period (see modifying the first attribute file to generate a second attribute file of the new streaming media on page 7 section [0114]) corresponding to the user selected branch (see streaming server return the second attribute file to the terminal on page 8 section [0124] and Figure 1).

As per claims 2, 9, 16, Wei discloses the method of claim 1, wherein the current period includes an active duration of the MPD event (see control information includes position and duration of the requested media for playback on page 6 section [0112]).

As per claims 3, 10, 17, Wei discloses the method of claim 1, method of claim 1, further comprising:
sending, to the server, selection information that indicates the user selected branch (see operator from the terminal device request streaming media by control information for story branches on page 6 section [0112] and see terminal selecting and requesting streaming media segments according to the MPD file on page 7 section [0113]).

As per claims 4, 11, 18, Wei discloses the method of claim 3, wherein the selection information includes a period identification (ID) of the next period corresponding to the user selected branch (see requesting video according to identifier in the playback request on page 13 section [0175] and page 20 section [0264]).

As per claims 5, 12, 19, Wei discloses the method of claim 4, wherein the sending further comprises:
sending the selection information to the server based on uniform resource locator (URL) information included in the MPD event and the period ID (see streaming media URL on page 13 section [0175]).

As per claims 6, 13, 20, Wei discloses the method of claim 1, wherein the MPD file is updated to include period information of the next period (see first attribute file is updated to generate second attribute file of the new streaming media on page 7 section 

As per claims 7, 14, Wei discloses the method of claim 1, further comprising:
storing period information of a period for each of the plurality of branches indicated by the MPD event; and
generating a local MPD file based on the received MPD file and the user selected branch (see first attribute file is updated to generate second attribute file of the new streaming media on page 7 section [0114] based on terminal request of the streaming media segments on page 7 section [0113] and see control information controls position and duration of the requesting streaming media on page 6 section [0112]).

Response to Arguments
Applicant's arguments filed April 16, 2021 have been fully considered but they are not persuasive.
As per claims 1, 8, 15, the applicant asserts that Wei
Wei teaches: receiving, by processing circuitry of an information processing apparatus, a user selection (see user terminal requesting one of the multiple selected story branches of the program on page 6 section [0112]) of one of the plurality of branches (see receiving control information of requested streaming media from a terminal on page 6 section [0110] and see receiving control information from operator or another terminal device of requested streaming media on page 6 section [0112]) of the story map during reproduction (see timed-based playback period on page 7 section [0113]) of a current period including (see playing first attribute file on page 6 section [0113] of specific playback current period on page 7 section [0113]) of the MPD event (see control information from ta operator insert one of the story branches of the program on page 6 section [0112]), the user selected branch corresponding to a next period (see MPD file describes a series of time-based playback periods on page 7 section [0113]) that is connected to the current period (see requested streaming media controls a position and duration of the media on page 6 section [0112] and see terminal request specific streaming media segments according to the MPD file on page 7 section [0113]).
Wei teaches user terminal selection of one of the multiple story branches of the program (see page 6 section [0112]) to be inserted after the current reproduction (see timed-based playback period on page 7 section [0113]) to insert onto the consecutive streaming playback period that user selected (see MPD file describes a series of time-based playback periods on page 7 section [0113] and updated requested story segment in form of updated second attribute file of the new streaming media (see page 7 section [0114]).  Wei teaches an MPD event indicating a plurality of branches selectable by user terminal as claimed.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN S CHOU whose telephone number is (571)272-5779.  The examiner can normally be reached on Monday-Friday 9:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris L Parry can be reached on (571)272-8328.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/ALAN S CHOU/Primary Examiner, Art Unit 2451